In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00096-CR


                            NGA LONE AUNG, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 108th District Court
                                     Potter County, Texas
            Trial Court No. 072,330-E, Honorable Douglas R. Woodburn, Presiding

                                     March 5, 2020

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Nga Lone Aung appeals his conviction for capital murder. The jury found that he

intentionally shot and killed a husband and wife in their yard and home during the same

criminal episode. On appeal, he asserts that the trial court erred in refusing to suppress

evidence obtained in violation of his constitutional right prohibiting unlawful searches and

seizures.   The evidence in question was obtained while law enforcement officials

searched 1) his bedroom after being given access to the apartment by his roommate and

2) his car. We affirm.
       For purposes of this appeal, we assume, arguendo, that appellant is correct and

focus only on harm. When error implicates evidence obtained in violation of the Fourth

Amendment, we must reverse unless we determine beyond a reasonable doubt that it did

not contribute to appellant’s conviction or punishment. TEX. R. APP. P. 44.2(a); Gibson v.

State, 253 S.W.3d 709, 716–17 (Tex. App.—Amarillo 2007, pet. ref’d). This test obligates

us to ask whether there is a reasonable possibility that the error might have contributed

to the conviction. Id. at 717. And, our answer is influenced by indicia such as the

importance of the improperly admitted evidence to the State’s case, whether it was

cumulative of other evidence, the presence or absence of evidence corroborating or

contradicting the erroneously admitted evidence on material points, and the overall

strength of the State’s case. Biera v. State, 391 S.W.3d 204, 211–12 (Tex. App.—

Amarillo 2012, pet. ref’d).

       The record reveals that searching appellant’s bedroom and car resulted in the

discovery of miscellaneous evidence such as a gun case in the bedroom, cigarettes that

were consistent with the cigarette butt located at the shooting scene, a bullet hole in the

dashboard of the car, and a bullet in the car. Yet, it was of little import given other

evidence admitted at trial. For instance, appellant’s DNA was discovered on the cigarette

butt located at the scene. Furthermore, shell casings, footprints, and tire tracks at the

scene compared favorably to the gun appellant owned, shoes appellant wore, and the

tires on appellant’s car, respectively. But, most importantly, appellant told the jury during

the guilt/innocence phrase of the trial not only that he shot the husband and wife but also

how he did it and why.




                                             2
      Simply put, the only real issue raised at trial was whether appellant shot his victims

with the requisite mens rea. The evidence garnered as a result of the searches in

question had little relationship to that topic. So, the evidence about which appellant does

not complain coupled with his own trial testimony prevents us from finding a reasonable

probability that the searches of his car and bedroom contributed to appellant’s conviction.

      We overrule the point of error and affirm the trial court’s judgment.



                                                        Per Curiam



Do not publish.




                                            3